            Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     :
 MATTHEW WILKING,                                    :
                                                     :   Case No._______________
                                                     :
                      Plaintiff,                     :
                                                     :   COMPLAINT FOR VIOLATIONS OF
             v.                                      :
                                                     :   THE FEDERAL SECURITIES LAWS
 QUINTANA ENERGY SERVICES, INC.,                     :
                                                     :   JURY TRIAL DEMANDED
 CHRISTOPHER J. BAKER, CORBIN J.
 ROBERTSON, JR., DALTON BOUTTÈ, JR.,                 :
                                                     :
 ROCKY L. DUCKWORTH, GUNNAR                          :
 ELIASSEN, BOBBY S. SHACKOULS, and                   :
 DAG SKINDLO,                                        :
                                                     :
                      Defendants.                    :


       Plaintiff Matthew Wilking (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.         This is an action brought by Plaintiff against Quintana Energy Services, Inc.

(“Quintana” or the “Company”) and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and

Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a

proposed transaction, pursuant to which Quintana will be acquired by KLX Energy Services, Inc.

(“KLXE” or “Parent”), through its wholly owned subsidiaries Krypton Intermediate, LLC

(“Acquiror”) and Krypton Merger Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).
            Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 2 of 17



       2.      On May 3, 2020, Quintana and KLXE issued a joint press release announcing that

they had entered into an Agreement and Plan of Merger dated May 3, 2020 (the “Merger

Agreement”) to sell Quintana to KLXE. Under the terms of the Merger Agreement, each Quintana

stockholder will receive 0.4844 shares of KLXE common stock for each share of Quintana

common stock they own (the “Merger Consideration”). Upon closing, KLXE stockholders are

expected to own approximately 59% and Quintana stockholders are expected to own

approximately 41% of the fully diluted shares of the combined company.

       3.      On June 2, 2020, KLXE filed a Registration Statement on Form S-4 (the

“Registration Statement”) with the SEC. The Registration Statement, which recommends that

Quintana stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) Quintana management’s financial projections for

Quintana and KLXE relied upon by the Company’s financial advisor, Tudor, Pickering, Holt &

Co. (“TPH”), for its financial analyses and the data and inputs underlying the valuation analyses

performed by TPH; and (ii) the background of the Proposed Transaction. Defendants authorized

the issuance of the false and misleading Registration Statement in violation of Sections 14(a) and

20(a) of the Exchange Act.

       4.      In short, unless remedied, Quintana’s public stockholders will be irreparably

harmed because the Registration Statement’s material misrepresentations and omissions prevent

them from making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff

seeks to enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange

Act violations are cured.

                                JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to



                                                -2-
             Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 3 of 17



Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        6.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants

are found or are inhabitants or transact business in this District. Quintana’s common stock trades

on the New York Stock Exchange which is headquartered in this District, rendering venue in this

District appropriate.

                                          THE PARTIES

        8.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Quintana.

        9.       Defendant Quintana is a Delaware corporation with its principal executive offices

located at 1415 Louisiana Street, Suite 2900, Houston, Texas 77002. The Company is a provider

of diversified oilfield services to leading onshore oil and natural gas exploration and production

companies operating in both conventional and unconventional plays in all of the active major

basins throughout the US. Quintana’s common stock trades on the New York Stock Exchange

under the ticker symbol “QES.”

        10.      Defendant Christopher J. Baker (“Baker”) has been President, Chief Executive

Officer (“CEO”) and a director of the Company since August 2019.

        11.      Defendant Corbin J. Robertson, Jr. (“Robertson”) has served as Chairman of the

Board since the Company’s formation and as a director of the Company since April 2017.




                                                 -3-
            Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 4 of 17



          12.   Defendant Dalton Boutté, Jr. (“Boutté”) has been a director of the Company since

February 2018.

          13.   Defendant Rocky L. Duckworth (“Duckworth”) has been a director of the Company

since February 2018.

          14.   Defendant Gunnar Eliassen (“Eliassen”) has been a director of the Company since

February 2018.

          15.   Defendant Bobby S. Shackouls (“Shackouls”) has been a director of the Company

since January 2019.

          16.   Defendant Dag Skindlo (“Skindlo”) has been a director of the Company since April

2017.

          17.   Defendants identified in paragraphs 10-16 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

          18.   KLXE is a Delaware corporation with its principal executive offices located at 1300

Corporate Center Way Wellington, Florida 33414. It is a leading US onshore provider of mission

critical oilfield services focused on completion, intervention and production activities for the most

technically demanding wells. KLXE’s personnel are supported by a broad portfolio of specialized

tools and equipment, including innovative proprietary tools developed by KLXE’s in-house

research and development team. KLXE’s common stock trades on the NASDAQ Global Select

Market under the ticker symbol “KLXE.”

          19.   Acquiror is a Delaware corporation and an indirect wholly owned subsidiary of

Parent.

          20.   Merger Sub is a Delaware corporation and an indirect wholly owned subsidiary of

Parent.



                                                -4-
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 5 of 17



                              SUBSTANTIVE ALLEGATIONS

Background of the Company

       21.     Quintana is a growth-oriented provider of diversified oilfield services to leading

onshore oil and natural gas E&P companies operating in conventional and unconventional plays

in all of the active major basins throughout the United States. The Company classifies its services

into four reportable segments: (1) Directional Drilling, (2) Pressure Pumping, (3) Pressure Control

and (4) Wireline.

       22.     Quintana’s Directional Drilling segment enables efficient drilling and guidance of

the horizontal section of a wellbore using a technologically-advanced fleet of downhole motors

and 115 MWD kits.

       23.     The Company’s Pressure Pumping segment includes hydraulic fracturing,

cementing and acidizing services, and such services are supported by a high-quality pressure

pumping fleet of approximately 253,150 hydraulic horsepower as of December 31, 2019.

Quintana’s primary pressure pumping focus is on large hydraulic fracturing jobs.

       24.     Quintana’s Pressure Control segment includes various forms of well control,

completions and workover applications through the Company’s 24 coiled tubing units (10 of which

are Large Diameter units), 36 rig-assisted snubbing units and ancillary equipment.

       25.     As of December 31, 2019, the Company’s Wireline segment included 33 wireline

units providing a full range of pump-down services in support of unconventional completions, and

cased-hole wireline services enabling reservoir characterization.

The Proposed Transaction

       26.     On May 3, 2020, Quintana and KLXE issued a joint press release announcing the

Proposed Transaction. The press release states, in relevant part:




                                               -5-
   Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 6 of 17



WELLINGTON, Fla. and HOUSTON, May 03, 2020 -- KLX Energy Services
Holdings, Inc. (“KLXE”) (NASDAQ: KLXE) and Quintana Energy Services, Inc.
(“QES”) (NYSE: QES) today announced that they have entered into a definitive
agreement whereby the companies will combine in an all-stock merger transaction.
The combined company will have an industry-leading, asset-light product and
service offering present in all major US onshore oil and gas basins, with more than
$1 billion of pro forma fiscal year 2019 revenue and approximately $106 million in
fiscal year 2019 adjusted EBITDA, excluding an estimated $40 million of
annualized cost synergies and a strong liquidity profile with approximately $118
million of cash1 and a $100 million revolving credit facility.

Under the terms of the Merger Agreement, which has been unanimously approved
by the Boards of Directors of both companies, QES shareholders will receive
0.4844 shares of KLXE common stock for each share of QES common stock (the
“Exchange Ratio”). Upon closing, KLXE and QES shareholders will, respectively,
own approximately 59% and 41% of the equity of the combined company on a fully
diluted basis. The combined company will retain the KLX Energy Services
corporate name, the listing will remain on Nasdaq under the ticker “KLXE” and the
corporate headquarters will be moved to Houston, Texas.

Tom McCaffrey, President and CEO of KLXE, said, “QES will add directional
drilling, snubbing and well control services to KLXE’s already broad range of
product and service lines (“PSLs”). We will be rationalizing two of the largest fleets
of coiled tubing and wireline assets, which will dramatically reduce future capital
spending requirements and which will facilitate the pull-through of KLXE’s asset-
light products and services. As QES has previously announced the idling of its
capital-intensive frac business, we intend to repurpose the vast majority of the
pressure pumping equipment to support what will become the largest fleet of large
diameter coiled tubing assets in North America. Additionally, we will repurpose
some of the pressure pumping equipment to support the wireline fleet, which will
also be one of the largest in the US, and one of the largest independent providers of
directional drilling services.

“KLXE has successfully demonstrated that the provision of coiled tubing services
along with KLXE’s broad range of asset-light products and services results in the
addition of new customers as well as the capture of a greater share of customer
spend. Fundamentally, this transaction allows the combined company to pursue
what we know to be a successful, returns (ROIC)-focused strategy, while
positioning the combined company to weather the current storm and ultimately, to
grow on a significantly-reduced capital expenditure budget.

“We expect this transaction will also generate significant annualized cost synergies
of at least $40 million within 12 months, which include substantial savings from
the closure of KLXE’s corporate headquarters in Wellington, Florida and the
combination of both companies’ Houston headquarters. In addition, KLXE’s broad




                                        -6-
   Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 7 of 17



range of intervention services assures the combined company will be on the front
end of the recovery,” concluded McCaffrey.

John Collins, Chairman of the Board of KLXE, added, “It is our view that
consolidation in the oilfield services industry is essential to remain cost-competitive
in an environment where oil prices and demand may be depressed for an extended
period. Our complementary operations and cultures and our shared commitment to
customer satisfaction will provide us with an enhanced ability to serve our
customers and to create value for shareholders.”

Corbin J Robertson Jr., Chairman of the Board of QES, added, “We are pleased to
announce the combination of these two strong companies and the resulting creation
of a leading US onshore oilfield services company. We look forward to working
with the KLXE Board and team, and we are excited about the value creation
potential for all stakeholders.”

Christopher J. Baker, President and CEO of QES, added, “We believe this
combination affords us a first-mover advantage and positions the combined
company not only to weather the current market dislocation but also to provide an
industry-leading product and service offering across, and drilling solutions to, our
blue-chip customer base. We are enthusiastic about the many financial and strategic
merits of this merger, including the combined company’s leading positions in many
of its PSLs. This broadened suite of solutions will be extremely attractive to our
customers who are all seeking to consolidate purchasing with trusted, high-quality
service providers. Additionally, we believe that our downhole motor technology,
vertical integration and in-house machining capacity within QES’s drilling segment
will serve to reduce KLXE’s downhole tool costs and will allow for cross-
pollination of motor and tool technologies to provide best-in-class reliability and
performance.

“The QES team and I look forward to combining with the team at KLXE. We share
a strong culture of operational excellence and customer satisfaction, which will
position us to generate long-term shareholder value,” concluded Baker.

                                         ***

Leadership, Governance and Headquarters

Both KLXE and QES contribute highly experienced management teams with a
significant track record of success. Chris Baker, President and CEO of QES, will
be President and CEO. Tom McCaffrey, President and CEO of KLXE, will be a
member of the Board of Directors of the combined company and will be Chairman
the Integration Committee of the Board. Keefer Lehner, EVP and Chief Financial
Officer of QES, will be EVP and Chief Financial Officer.




                                         -7-
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 8 of 17



       Upon closing of the transaction, the combined company’s Board of Directors will
       consist of nine directors, five of whom will be from the legacy KLXE Board,
       including John Collins as Chairman, and four of whom will be from the legacy QES
       Board.

Insiders’ Interests in the Proposed Transaction

       27.     Quintana insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of Quintana.

       28.     Notably, several Company insiders will secure positions for themselves with the

combined company. For example, four current members of the Board will serve on the combined

company’s board of directors. Defendants Boutté, Eliassen, Robertson, and Skindlo have been

identified as Quintana designees and will be appointed to serve as directors of the combined

company. Additionally, the Merger Agreement provides that defendant Boutté will serve as

Chairman of the KLXE Compensation Committee following the merger.

       29.     Moreover, the Merger Agreement further provides: (i) defendant Baker will be

appointed to serve as President and CEO of KLXE; (ii) Keefer M. Lehner, Executive Vice

President and Chief Financial Officer (“CFO”) of Quintana, will be appointed to serve as

Executive Vice President and CFO of KLXE; and (iii) Quintana’s Executive Vice President,

General Counsel, Chief Compliance Officer and Corporate Secretary, Max L. Bouthillette, will be

appointed Executive Vice President, General Counsel and Chief Compliance Officer of KLXE

upon completion of the Proposed Transaction.

       30.     Quintana insiders also stand to reap substantial financial benefits for securing the

deal with KLXE. Pursuant to the Merger Agreement, all outstanding options, restricted stock

units, and phantom stock units will vest and convert into the right to receive cash payments. The




                                               -8-
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 9 of 17



following table summarizes the value of the transaction related compensation Company insiders

stand to receive:




The Registration Statement Contains Numerous Material Misstatements or Omissions

       31.     Defendants caused to be filed a materially incomplete and misleading Registration

Statement with the SEC and disseminated it to Quintana’s stockholders.             The Registration

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to vote in favor of the Proposed Transaction.

       32.     Specifically, as set forth below, the Registration Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (i) Company management’s financial projections for Quintana and KLXE

and the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by the Company’s financial advisor, TPH; and (ii) the background of the Proposed

Transaction.

Material Omissions Concerning the Financial Projections and TPH’s Financial Analyses




                                                -9-
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 10 of 17



       33.     The Registration Statement omits material information regarding Company

management’s financial projections for Quintana and KLXE.

       34.     For example, in connection with TPH’s Discounted Cash Flow Analysis of

Quintana and KLXE, the Registration Statement sets forth that TPH utilized “the estimated future

unlevered free cash flows that QES and KLXE are expected to generate during the fourth quarter

of 2020 and each of the fiscal years ended 2021 through 2022, as reflected in the Forecasts.”

Registration Statement at 118. For each of the QES 2020 Recovery Case, QES 2021 Recovery

Case, QES Downside Sensitivity Case and KLXE Downside Sensitivity Case, however, the

Registration Statement only discloses levered free cash flow figures that Quintana and KLXE are

expected to generate during the fourth quarter of 2020 and each of the fiscal years ended 2021

through 2022 and not unlevered free cash flow figures as utilized by TPH in its analyses.

       35.     Additionally, with respect to each of the QES 2020 Recovery Case, QES 2021

Recovery Case, QES Downside Sensitivity Case and KLXE Downside Sensitivity Case, the

Registration Statement fails to disclose all line items underlying: (i) Adjusted EBITDA, including

(a) EBIT, (b) interest expense, (c) taxes, (d) depreciation and amortization, (e) one-time expenses,

and (f) non-cash compensation; and (ii) Levered Free Cash Flow, including (a) costs, (b) interest

expense, (c) cash taxes, and (d) changes in net working capital.

       36.     The Registration Statement also fails to disclose material information regarding

TPH’s financial analyses.

       37.     The Registration Statement describes TPH’s fairness opinion and the various

valuation analyses it performed in support of its opinion. However, the description of TPH’s

fairness opinion and analyses fails to include key inputs and assumptions underlying these

analyses. Without this information, as described below, Quintana’s public stockholders are unable




                                               - 10 -
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 11 of 17



to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on TPH’s fairness opinion in determining whether to vote in favor of the Proposed Transaction.

       38.     With respect to TPH’s Discounted Cash Flow Analysis of Quintana, the

Registration Statement fails to disclose: (i) the estimated future unlevered free cash flows that

Quintana is expected to generate during the fourth quarter of 2020 and each of the fiscal years

ended 2021 through 2022; and (ii) quantification of the inputs and assumptions underlying the

discount rates ranging from 15% to 25%.

       39.     With respect to TPH’s Discounted Cash Flow Analysis of KLXE, the Registration

Statement fails to disclose: (i) the estimated future unlevered free cash flows that KLXE is

expected to generate during the fourth quarter of 2020 and each of the fiscal years ended 2021

through 2022; and (ii) quantification of the inputs and assumptions underlying the discount rates

ranging from 15% to 25%.

       40.     With respect to TPH’s Discounted Cash Flow Accretion/Dilution Analysis, the

Registration Statement fails to disclose: (i) the estimated unlevered free cash flows for the

combined company through fiscal year 2022; (ii) the combined company’s estimated adjusted

EBITDA for fiscal year 2023 utilized to calculate the terminal value of the combined company;

and (iii) quantification of the inputs and assumptions underlying the discount rates ranging from

15% to 25%.

       41.     With respect to TPH’s Illustrative Implied Future Share Price Analysis, the

Registration Statement fails to disclose the net debt at book value utilized in the analysis.

       42.     Without such undisclosed information, Quintana stockholders cannot evaluate for

themselves whether the financial analyses performed by TPH were based on reliable inputs and

assumptions or whether they were prepared with an eye toward ensuring that a positive fairness




                                                - 11 -
         Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 12 of 17



opinion could be rendered in connection with the Proposed Transaction. In other words, full

disclosure of the omissions identified above is required in order to ensure that stockholders can

fully evaluate the extent to which TPH’s opinion and analyses should factor into their decision

whether to vote in favor of or against the Proposed Transaction.

       43.     The omission of this material information renders the statements in the “Certain

QES Unaudited Prospective Financial and Operating Information” and “Opinion of QES’s

Financial Advisor” sections of the Registration Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction

       44.     The Registration Statement fails to disclose material information concerning the

background process leading to the Proposed Transaction.

       45.     For example, the Registration Statement sets forth that “[i]n late summer of 2019,

the QES Board authorized the QES management team to identify potential merger counterparties

and to engage in preliminary discussions with a potential counterparty . . .” Id. at 88. The

Registration Statement further sets forth that during 2020 “QES management continued to review

and engage in discussions with potential merger partners in accordance with the prior mandate

from the QES Board to evaluate strategic opportunities.” Id. at 89. In addition, “[d]uring 2019

and early 2020, QES management held discussions with another oilfield services company

(“Company A”) regarding a potential acquisition of Company A by QES.” Id. The Registration

Statement, however, fails to disclose whether Quintana ever entered into confidentiality

agreements with potential merger partners, including Company A and, if so, whether the

confidentiality agreements include a “don’t-ask, don’t-waive” (“DADW”) standstill provision that

is presently precluding potential merger partners, including Company A, from submitting a




                                              - 12 -
            Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 13 of 17



topping bid for the Company.

          46.   The failure to disclose the existence of DADW provisions creates the false

impression that a potential bidder who entered into a confidentiality agreement could make a

superior proposal for the Company. If the potential acquirer’s confidentiality agreement contains

a DADW provision, then that potential bidder can only make a superior proposal by (i) breaching

the confidentiality agreement—since in order to make the superior proposal, it would have to ask

for a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if

action has been done, is omitted from the Registration Statement.

          47.   Any reasonable Quintana stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company

to significantly alter the total mix of information.

          48.   The omission of this information renders the statements in the “Background of the

Merger” section of the Registration Statement false and/or materially misleading in contravention

of the Exchange Act.

          49.   The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Registration Statement. Absent disclosure of the foregoing material information

prior to the stockholder vote on the Proposed Transaction, Plaintiff and the other stockholders of

Quintana will be unable to make an informed voting decision in connection with the Proposed

Transaction and are thus threatened with irreparable harm warranting the injunctive relief sought

herein.




                                                - 13 -
         Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 14 of 17



                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       50.     Plaintiff repeats all previous allegations as if set forth in full.

       51.     During the relevant period, defendants disseminated the false and misleading

Registration Statement specified above, which failed to disclose material facts necessary to make

the statements, in light of the circumstances under which they were made, not misleading in

violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       52.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Registration Statement. The

Registration Statement was prepared, reviewed, and/or disseminated by the defendants.          It

misrepresented and/or omitted material facts, including material information about Quintana

management’s financial projections for Quintana and KLXE relied upon by TPH for its financial

analyses, the data and inputs underlying the valuation analyses performed by TPH, and the

background of the Proposed Transaction. The defendants were at least negligent in filing the

Registration Statement with these materially false and misleading statements.

       53.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder would consider them important in deciding how to

vote on the Proposed Transaction.

       54.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       55.     Because of the false and misleading statements in the Registration Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate. Therefore,




                                                 - 14 -
          Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 15 of 17



injunctive relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                  Claims Against the Individual Defendants for Violations of
                             Section 20(a) of the Exchange Act

       56.     Plaintiff repeats all previous allegations as if set forth in full.

       57.     The Individual Defendants acted as controlling persons of Quintana within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Quintana, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       58.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

       59.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Registration Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of the Registration Statement.

       60.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the




                                                 - 15 -
             Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 16 of 17



Proposed Transaction. The Registration Statement purports to describe the various issues and

information that they reviewed and considered—descriptions the Company directors had input

into.

        61.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

        62.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, Quintana’s stockholders

will be irreparably harmed.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of Quintana, and against defendants, as follows:

        A.       Preliminarily and permanently enjoining defendants and all persons acting in

                 concert with them from proceeding with, consummating, or closing the Proposed

                 Transaction and any vote on the Proposed Transaction, unless and until defendants

                 disclose and disseminate the material information identified above to Quintana

                 stockholders;

        B.       In the event defendants consummate the Proposed Transaction, rescinding it and

                 setting it aside or awarding rescissory damages to Plaintiff;

        C.       Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

                 as well as SEC Rule 14a-9 promulgated thereunder;




                                                 - 16 -
            Case 1:20-cv-04726-UA Document 1 Filed 06/19/20 Page 17 of 17



       D.       Awarding Plaintiff the costs of this action, including reasonable allowance for

                Plaintiff’s attorneys’ and experts’ fees; and

       E.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

Plaintiff demands a trial by jury.

 Dated: June 19, 2020                                           WEISSLAW LLP

                                                         By
                                                                Richard A. Acocelli
                                                                1500 Broadway, 16th Floor
                                                                New York, New York 10036
                                                                Telephone: (212) 682-3025
                                                                Facsimile: (212) 682-3010
                                                                Email: racocelli@weisslawllp.com

                                                                Attorneys for Plaintiff




                                                - 17 -
